DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Nissen on 11/08/2021.
The application has been amended as follows: 
A-Claims 1, 2, 7, 11, 18-35, 41-46, 48, and 49 have been canceled.
B- Claims 50-59 have been added as follows:
50.	(New) A back and body hair cutting device comprising:
	a hair cutting part that has a multi-directional motorized blade that is shaped to define a multi-directional cutting profile, with the multi-directional cutting profile having a plurality of segments, with each segment defining a respective direction of hair-cutting travel, of a plurality of directions of hair-cutting skin travel, that is perpendicular to the segment and along which the hair cutting part is advanceable over a skin surface to cut hair at the segment, with two or more segments being oriented non-parallel relative to one another, such that the motorized blade is configured to cut hair when advanced over the skin surface in each of the plurality of directions of hair-cutting skin travel; and

in which:
the elongate handle part is removable from, and securable by a reversible connector to, the hair cutting part;
the hair cutting part has ends spaced by a stem, with one of the ends forming a palm grip that narrows to the stem and then widens to the other end, and the other of the ends mounting the multi-directional motorized blade;
the hair cutting part forms a seat for receiving a seat gripping part of the elongate handle part; and
one or both of the elongate handle part and the hair cutting part are structured for omni-directional pivoting, during cutting, of the hair cutting part relative to the elongate handle part.
51.	(New) The back and body hair cutting device of claim 50 in which the multi-directional motorized blade is configured to cut hair while being advanced in any direction of skin travel within a 360 degree range of direction of skin travel.
52.	(New) The back and body hair cutting device of claim 50 in which the plurality of directions of hair-cutting skin travel include a forward direction, a first lateral direction ninety degrees to the left of the forward direction, and a second lateral direction ninety degrees to the right of the forward direction.	
53.	(New) The back and body hair cutting device of claim 50 in which one or both of the elongate handle part and the hair cutting part are structured for  pivoting, during cutting, of the hair cutting part relative to the elongate handle part .

55.	(New). The back and body hair cutting device of claim 61 in which one or both of the elongate handle part and the hair cutting part are structured to permit the hair cutting part to pivot, during cutting, relative to the elongate handle part, from a neutral position upon application of a pressure above a predetermined threshold, and to return to the neutral position upon release of the pressure.
56.	(New) The back and body hair cutting device of claim 61 in which one or both of the elongate handle part and the hair cutting part are structured to permit the hair cutting part to pivot, during cutting, about an axis that is defined perpendicular to a handle part axis and parallel to a plane that is defined by a cutting end of the hair cutting part.
57.	(New) The back and body hair cutting device of claim 61 in which one or both of the elongate handle part and the hair cutting part are structured to permit the hair cutting part to pivot, during pivoting, about an axis that is defined parallel to a handle part axis.
58.	(New) The back and body hair cutting device of claim 59 in which one or both of the elongate handle part and hair cutting part are structured  to permit the hair cutting part to pivot, during cutting, relative to the  elongate handle part via a gimbal.
59.	(New) The back and body hair cutting device of claim 65 in which the gimbal comprises a multi-axis concentric gimbal set.  

61.	(New) The back and body hair cutting device of claim 50 in which a length of the handle part is adjustable.
62.	(New) The back and body hair cutting device of claim 50 in which the handle part is provided in plural pieces that pivot relative to one another between a stowed and a deployed position.
63. 	(New) A method comprising operating an elongate handle part to manipulate a hair cutting part into contact with a back of the user to cut hair on the back of the user, in which the hair cutting part has a multi-directional motorized blade that is shaped to define a multi-directional cutting profile, with the multi-directional cutting profile having a plurality of segments, with each segment defining a respective direction of hair-cutting skin travel, of a plurality of directions of hair-cutting skin travel, that is perpendicular to the segment and along which the hair cutting part is advanced over a skin surface to cut hair at the segment, with two or more segments being oriented non-parallel relative to one another, such that the multi-directional motorized blade cuts hair when advanced over the skin surface in each of the plurality of directions of hair-cutting skin travel:
in which:
the elongate handle part is removable from, and securable by a reversible connector to, the hair cutting part;
the hair cutting part has ends spaced by a stem, with one of the ends forming a palm grip that narrows to the stem and then widens to the other end, and the other of the ends mounting the multi-directional motorized blade;

one or both of the elongate handle part and the hair cutting part are structured for omni-directional pivoting, during cutting, of the hair cutting part relative to the elongate handle part.
64.	(New) The method of claim 69 in which the multi-directional motorized blade is configured to cut hair while being advanced in any direction of skin travel within a 360 degree range of direction of skin travel.
65. 	(New) The method of claim 71 in which:
operating comprises cutting hair in a handheld mode where the user grips the palm grip with the user’s hand.
66.	(New) The method of claim 71 in which operating comprises an extension mode in which the seat gripping part of the elongate handle part grips the hair cutting part at the seat defined by the stem 
67.	(New) The method of claim 71 further comprising connecting the elongate handle part to the hair cutting part by either:
	threading the elongate handle part to the hair cutting part; or
	connecting a split ring or ring, of the elongate handle part, to the hair cutting part.
68.	(New) The method of claim 69 in which operating comprises pivoting the elongate handle part relative to the hair cutting part.
69.	(New)	The method of claim 69 in which the elongate handle part is provided in plural pieces that pivot relative to one another between a stowed and a deployed position.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 50 and 69 are allowable for setting forth a hair cutting device comprising a hair cutting part having a multi-directional cutting elements for cutting hairs, and an elongate handle part sized to permit a user to remotely manipulate the hair cutting part into contact with all areas of a back of the user, wherein the elongate handle part is removable from, and securable by a reversible connector to, the hair cutting part, wherein the hair cutting part has ends spaced by a stem, with one of the ends forming a palm grip that narrows to the stem and then widens to the other end, and the other of the ends mounting the multi-directional motorized blade, wherein the hair cutting part forms a seat for receiving a seat gripping part of the elongate handle part, and wherein one or both of the elongate handle part and the hair cutting part are structured for omni-directional pivoting, during cutting, of the hair cutting part relative to the elongate handle part.
For example, Rumsey (GB2476096) teaches a hair cutting device comprising a hair cutting part 14, and an elongate handle part 12 sized to permit a user to remotely manipulate the hair cutting part into contact with areas of a back of the user, wherein the elongate handle part is removable from, and securable by a reversible connector to, the hair cutting part.
Rumsey does not teach the hair cutting part having a multi-directional cutting elements for cutting hairs.  To replace the hair cutting part in Rumsey with a hair cutting part having a multi-directional cutting elements for cutting hairs is known in the art as evidenced in Yu (WO2015/024221). Yu teaches the hair cutting part having a multi-
However, there is no teaching that wherein the hair cutting part forms a seat for receiving a seat gripping part (16 in Rumsey) of the elongate handle part, and wherein one or both of the elongate handle part and the hair cutting part are structured for omni-directional pivoting, during cutting, of the hair cutting part relative to the elongate handle part. To connect the stem of the hair cutting part in Yu to the arms 16 of the handle 12 in Rumsey would destroy the intended used of the hair cutting device in Rumsey since the arms 16 are connected to the larger section of the hair cutting part to facilitate the relative rotation between the handle and the hair cutting part. To connect the arms 16 to the stem of the hair cutting part of Yu would prevent the relative rotation between the handle and the hair cutting part since the enlarged ends of the hair cutting part in Yu would be in contact with the arms 16 in Rumsey. Furthermore, the hair cutting part and the handle in Rumsey are not configured for omni-directional pivoting, during cutting, of the hair cutting part relative to the elongate handle part. The hair cutting part in Rumsey only pivots to certain angles in a plane perpendicular to screws 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaving devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724